Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner Note
It appears the only difference between original Figs. 34-42 and amended Figs. 34-42 (filed 2/19/21) is that the top of the battery modules have one smooth contour, instead of a repeating pattern for the triplets of the battery modules. As for Fig. 75, it appears the only difference is the subscript used for the switches (S11, S12, S21, S22) has been made larger. As for Fig. 87, it appears the applicant has removed the cross-outs which were originally filed. Therefore, these amendments are accepted.
Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the supplying plate and recharging plate in the same figure (Claims 54-56) must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the 
The drawings are objected to because some of the drawings still have cross outs (e.g. Fig. 105). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The amendment filed 3/5/21 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure. 35 U.S.C. 132(a) states that no amendment shall introduce new 
Page 23: “underground power station room”
Page 1: “are required 10 terminals per charging station”
Page 2: 1st paragraph, last sentence
Page 21: “group of 5 independent power units” and “5 independent power units of 3AC, 240V”
Page 22: “independent” (line 12, the “i" in this word was not underlined, and was not present in the original specification; if more of these were found, a notice of non-compliant amendment would have been sent)
Page 29: “four series (4S) and two parallel (2P) modules connection”.
Table 2 and describing sections “triple fast… triple mono phase…domestic double…domestic single…”.
These examples are likely not the only ones. As there have been several examples of new matter in these extensive sets of amendments, the entire amended specification will not be entered. If the applicant submits further substantial amendments in the future, the examiner requests the applicant explain each amendment to expedite examination, and notes that the applicant is only allowed to submit amendments supported by the originally filed disclosure (i.e. drawings, abstract, title, specification, and claims).
Therefore, the previously applied specification objections will apply for the claim and drawing issues which have not been addressed.
Claim Objections
Claims 36-58 are objected to because of the following informalities: 

A
B comprising:
	C
	D
	E
F
G.

Claim 36, line 1: replace “capable” with “configured”
Claims 37 and 38: the applicant employs “()” parentheses. The use of these elements are improper in the claims, and serve to reduce the clarity (i.e. are they meant to be considered or not; last two lines of Claim 38 have an open parenthesis by not a closing parenthesis). For purposes of examination, the terms in parentheses will not be considered.
Claims 54-56: replace “(+) and (-)” with “positive and negative”
Claim 39: replace “said batteries each other” with “said batteries to each other” on line 3
Claims 46-53: the applicant uses quotations (“”) for certain terms. These quotations are improper and should be removed.
The applicant uses the terms in quotations in Claims 46-53, then uses them again without the word “battery” later in the claims. For example, in Claim 46, lines 2 & 3, the applicant claims “an “industrial fast” battery recharging terminal…”. In line 5, the applicant claims “an industrial fast recharging terminal. It is unclear whether these two terms are meant to be identical or not. 
Claims 36-58, the applicant claims “plate” or “plates”. The applicant’s drawings only demonstrate a dotted line around buses or wires. Please comment on 
Claims 46-53: please change the notation: “AC#,#V,#Kw” to “#-phase AC at #V and #Kw” to clarify the claim language (e.g. 3-phase AC at 240V and 7kW).
For Claims 37-53 and 55-58, the applicant claims “a battery recharging equipment”. As Claims 36 and 54 upon which these claims depend already use this term with “a”, please change the “a” for “the” or “said” to provide proper antecedent basis.
Claim 55, line 8: replace “consisting in elastic” with “consisting [i]an elastic”.
For Claims 54-56, the applicant’s drawings only show a single plate, and the language used in the claims (original claims 34 and 35) and drawings (only demonstrate one or the other, which shows them definitively connected to the terminals in a way where it does not appear evident how the other could be there at the same time. Therefore, for purposes of examination, the examiner will assume that the “plate” is only the multi-terminal input/output area which can have both an input recharging mode and an output supplying mode.
Further, for Claims 54 and 56, the applicant claims the integrated battery includes the supplying plate, but for Claim 56, the applicant claims the supplying plate may be included on the consumer. Please specify if the consumer is also supposed to be integrated to the off-board battery or clarify the claim language. For purposes of examination, the “may” phrase will not be considered, see also the 112(b) rejection below.
.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


“a plurality of power supply rooms” (applicant’s original disclosure only had a single room, in claim 2) and a plurality of terminal stands” (applicant’s original disclosure only had “recharging stands”, but not terminal stands) of Claim 1; 
“industrial fast battery recharging terminal” (does the applicant mean this is the “industrial fast recharging station” in the specification?) of Claim 46; 
“industrial regular recharging terminal” (does the applicant mean this is the “industrial regular recharging station” in the specification?) of Claim 47; 
“domestic trip fast battery recharging terminal” (not found to be originally disclosed, only in the new matter proposed to be added to the specification) of Claim 48; 
“domestic fast battery recharging terminal” (does the applicant mean this is the “domestic fast recharging station” in the specification?) of Claim 49;
“domestic double 2 phase battery recharging terminal” (not found to be originally disclosed, only in the new matter proposed to be added to the specification) of Claim 50;
“domestic single 2 phase battery recharging terminal” (not found to be originally disclosed, only in the new matter proposed to be added to the specification) of Claim 51;
“domestic triple mono phase battery recharging terminal” (not found to be originally disclosed, only in the new matter proposed to be added to the specification) of Claim 52;

“means to receive and hold the said battery during the recharging” of Claim 55; and
“for easy maneuverings” (easy part of this intended use not disclosed) of Claim 57.
For Claim 54, both a “recharging contact plate” and a “supplying contact plate” together. Applicant’s drawings and original claims 34 and 35 only demonstrate these “plates” as one or the other (i.e. they do not describe them together).
As for the 112(f) term “means to receive and hold the said battery during the recharging.” in Claim 55, the applicant has not clearly defined the structure for this term. Please provide support for this term in the originally filed disclosure.
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 36-58 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 36 and 56 recite: “which may be”. These phrases render the claims indefinite because it is unclear whether the limitation(s) following the phrases are part of the claimed invention. See MPEP § 2173.05(d). For purposes of examination, these “may” phrases will not be considered in the prior art rejections.

Claims 46-53 recites the limitation "the said universal vehicle inlet" in line 1. There is insufficient antecedent basis for this limitation in the claim (applicant did not claim “a fast rechargeable battery assembly” before in this claim tree; Claim 45 is in a distinct claim tree from Claims 46-53, and it has support, so maybe the applicant can change dependence of Claims 46-53 from Claim 36 to Claim 45). For purposes of examination, the examiner will assume that Claims 46-53 are dependent upon Claim 45.
Claim 54 recites the limitation "The fast rechargeable battery assembly" in line 1. There is insufficient antecedent basis for this limitation in the claim (applicant did not claim “a fast rechargeable battery assembly” before in this claim tree).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 36-39, 43-53, 57, and 58 are rejected under 35 U.S.C. 103 as being unpatentable over Beaston et al (USPGPN 20170106764) in view of Lee et al (USPGPN 20170246961)
Independent Claim 36, Beaston teaches a fast rechargeable battery assembly and a battery recharging equipment capable to recharge a battery in a very short period of time (Figs. 1A-11, limitations in preamble not given patentable weight), comprising: 
a plurality of batteries (battery packs included in BESS, see Figs. 1A-3B, 5A-6, and 8-11), each battery being splitted in a plurality of independent battery modules (see Figs. 2A, 2B, 3B, 5A-6, and 9A-9C; Figs. 5C-6 show the plurality of independent battery modules), each module having a plurality of battery cells (described in ¶[120]); a plurality of multi-contacts equipment battery inlets (see Figs. 2B, 5C-6, 9A, & 11); a unique battery main terminal for battery power supply, connecting all said plurality of batteries (see Figs. 1A-3B); a plurality of independent power supply units connected to the said independent battery modules (wiring going 
Beaston is silent to a plurality of terminal stands; a plurality of communication screens; a mistake-proof design of the said multi-contact equipment battery inlets and of the outlet of the said independent multi-contacts chargers.
Lee teaches a plurality of terminal stands (adaptive charging stations 120, see Figs. 1, 5, & 6); a plurality of communication screens (¶’s [25, 47, 53] for each of 120); One having 
It would have been obvious to a person having ordinary skill in the art to modify Beaston with Lee to provide improved user convenience, safety, and longevity of devices.
Dependent Claim 37, Beaston teaches for on-board battery recharging, with a unique battery set-up on the consumer for battery recharging and battery power supplying mode, the said plurality of contact plates comprises a plurality of recharging/supplying contact plates, the same said recharging/supplying contact plate being configured for battery recharging, and for battery power supplying (see claim objections/112(b) rejection; Figs. 1A-3B, 5A-6, and 8-11; recharges the batteries on-board the station)
Dependent Claim 38, Beaston teaches for off-board battery recharging, with different battery set-ups for battery recharging and battery power supplying mode, the said plurality of contact plates comprise: - a plurality of supplying contact plates installed on the consumer, configured for battery power supplying mode; - a recharging contact plate installed outside of the consumer, on the said battery recharging equipment (one having ordinary skill in the art understands that Beaston’s system is for a plurality of vehicle types with batteries on-board the vehicle, and that the batteries would have contact plates to receive the supply, for the rest, see 
Dependent Claim 39, Beaston teaches the said plurality of connectors comprises: - a plurality of battery connectors, connecting a plurality of said batteries each other, for the same equipment; - a plurality of modules connectors, connecting a plurality of said independent battery modules each other, for the same said battery; - a plurality of triplets connectors connecting a plurality of said triplets each other, for the same said battery; - a plurality of phase connectors, connecting a plurality of the said independent battery modules of the same said battery to different phases of the said independent power supply units (see Claim objections/ 112(b) rejection, and Figs. 1A-3B, 5A-6, and 8-11 according to the description of Claim 36; due to the presence of the AC-DC converter, the plurality of phase connectors are inherently there).
Dependent Claims 57 and 58, the combination of Beaston and Lee teaches the said independent multi-contacts chargers comprise a double handle, for easy maneuverings, using both hands; the said double handle of the said independent multi-contacts chargers comprise one handle on the cables direction and the second one perpendicular on the first handle (the design for this handle is design choice, and lacking a showing of criticality, one having ordinary skill in the art would find this design as a design which would be obvious to try as there are only a certain number of types of handles which a person would hold with their hands for charging a vehicle with predictable types [KSR E]).
Dependent Claim 43, Beaston teaches the said phase connectors are changeover switches (these types of switches would be included in the AC/DC converter).
Dependent Claim 44, the combination of Beaston and Lee teaches the said plurality of command switches are installed on each said multi-contacts equipment battery inlet comprising: 
Dependent Claim 45, the combination of Beaston and Lee teaches the said multi-contacts equipment battery inlet is a universal vehicle inlet comprising: - a mistake-proof designed vehicle inlet; - one said battery command switch; - one said modules command switch; - two said triplets command switches; - one said phase command switch (as described above for Claim 36, like the mistake-proof design, the universal vehicle inlet are design choices which are obvious to try as they serve to improve the convenience for the users and the producers, thus these features would be obvious to try; the switches would be obvious to a person having ordinary skill in the art to be present by looking at the circuit designs of Beaston and Lee).
Dependent Claims 46-53, the said independent multi-contacts chargers is used for an "industrial fast" battery recharging terminal and configured to fit into the said universal vehicle inlet, comprising: - a mistake-proof designed charger output; - an independent multi-contacts charger connected to an industrial fast recharging terminal and configured to be connected to a plurality of AC3,380V,50Kw independent power supply units, having a neutral terminal, a protective earth terminal, and a number of negative terminals three times higher than the number of the plurality of the said independent power supply units used for; - a plurality of release areas on the charger output portion to avoid the activation of a plurality of command switches (with respect to Claim 46); the said independent multi-contacts chargers is used for an "industrial regular" battery recharging terminal and configured to fit into the said universal vehicle inlet, .
Claims 40-42 are rejected under 35 U.S.C. 103 as being unpatentable over Beaston in view of Lee, further in view of De Breucker et al (USPGPN 20190013681), hereinafter DeB, as evidenced by Tsuchiya et al (JP 2019161977 A) and Someya et al (USPGPN 6323623)
Dependent Claims 40-42, Beaston teaches the batteries, triplets, and individual battery modules, along with there inherently being switches. 
Beaston is silent to the said battery connectors comprise: - a plurality of switches for connecting the said batteries in parallel; and a plurality of changeover switches for connecting the said batteries in series.
DeB teaches the said battery connectors comprise: - a plurality of switches for connecting the said batteries in parallel; and a plurality of changeover switches for connecting the said batteries in series (Figs. 1-21 demonstrate switches for the batteries to connect them between serial and parallel configurations; Tsuchiya see abstract & Fig. 1, and Someya see Col 5 L24-31 and Figs. 1-5, 7A, 7B, 10, & 11, provide evidence that the type of switches used by DeB are known to those of ordinary skill in the art as changeover switches, i.e. they are used to change over between series and parallel). Deb teaches that this invention provides evidence that this system serves to provide improved flexibility, usefulness, & scalability (¶’s [14, 17, 21, 24, 25])

Claims 54-56 are rejected under 35 U.S.C. 103 as being unpatentable over Beaston et al (USPGPN 20170106764) in view of Moskowitz (USPGPN 20160001748)
Independent Claim 54, Beaston teaches a fast rechargeable battery assembly and a battery recharging equipment for small battery applications configured to provide an integrated solution for off-board battery recharging (limitations in preamble not given patentable weight, See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.; one having ordinary skill in the art understands that vehicles are often used by consumers/users to power their small battery applications, i.e. phones from the power stored in the battery obtained from this station), comprising: - an integrated battery configured to comprise a plurality of independent battery modules, each module having independent (+) and (-) module terminals (see Figs. 1A-3B, 5A-6, and 8-11; each battery being splitted in a plurality of independent battery modules see Figs. 2A, 2B, 3B, 5A-6, and 9A-9C; Figs. 5C-6 show the plurality of independent battery modules; Figs. 6, 8, and 11 demonstrate the positive and negative terminals); - a multi-contacts electrical bar (inside charging unit, see Figs. 2A-3B); - an integrated battery recharging contact plate; - an integrated battery supplying contact plate (see Claim objection interpretation, charging unit, see Figs. 2A-3B); - a consumer powered by the said integrated battery (vehicle, grid, charger controller 207, control interface board 205).
Beaston is silent to explicitly showing a multi-contacts electrical bar (one having ordinary skill in the art would understand that it would need to be there, to advance prosecution).
Moskowitz teaches a multi-contacts electrical bar (inlet to units 1812 of Moskowitz which allow connection to multiple contacts 1846 inside plate 1844a/1844c; may be on the rear 
It would have been obvious to a person having ordinary skill in the art to modify Beaston in view of Rossi to provide improved costs for consumers.
Dependent Claims 55 and 56, the combination of Beaston and Rossi teaches the integrated battery recharging contact plate comprises: - a contact plate inlet for a plurality of .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN T TRISCHLER whose telephone number is (571)270-0651. The examiner can normally be reached on 9:30A-5:30P, M-F, CST, Flexible. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 5712722312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information 

/JOHN T TRISCHLER/    	Primary Examiner, Art Unit 2859